Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 3 May 2021.
The application has been amended as follows: 
Please change the claims as follows:

Change claim 3 to: The synchronous rectifier of claim 1, further comprising: a latch, wherein the light load signal is operable to disable the logical and driven circuit by way of the latch.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-18 are allowed.  
Claims 1, 3-18; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a light load condition by detecting a provision and/or absent status of the driven signal, wherein the first timer is reset by the driven signal, and wherein if the driven signal is not provided within a first set time period, the first timer is configured to generate a light load signal to disable a logical and driven circuit and latch off the driven signal, so as to have the synchronous rectifier enter light load mode.

Claim 8: and a light load comparator, configured to compare the driven signal with a light load voltage threshold to detect a light load condition, wherein the driven signal is latched off if the driven signal is lower and remains lower than the light load voltage threshold for a first set time period, so as to have the synchronous rectifier enter light load mode.

Claim 15:  and monitoring the driven signal to detect a provision and/or absent status of the driven signal to detect a light load condition, if the driven signal is not provided within a first set time period, latching off the driven signal, to have the electronic circuit enter light load mode; otherwise, continuing periodically turning on and turning off the synchronous switch.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839